Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 1 o
                                      164




                    YOUR GUIDE TO A

             HEALTHIER
             LIFESTYLE




                                 EXHIBIT D
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 2 o
                                      164




       Table of Contents

       Achieving a Healthy Lifestyle                                  8

             Maintaining a Healthy Weight                             8

             The Effects of Weight on Health                          9

             Effective Dieting Strategies for Weight
             Loss                                                   12

             Engaging in an Exercise Routine                        17

             Surgical Options for Weight Loss                       19

             Medical Conditions and Weight Loss                     23

       Skin Conditions                                              28

             Acne                                                   28

             Eczema                                                 31

             Rosacea                                                34

             Psoriasis                                              36

             Skin Cancer                                            38
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 3 o
                                      164




             Melanoma                                               42

             The Importance of Everyday Skin Care  43

       Sleep Importance & Disorders                                 45

             Insomnia                                               45

             Restless Leg Syndrome                                  47

             Sleep Apnea                                            48

             Narcolepsy                                             52

             Sleep Recommendations                                  54

             Effects of Poor Sleep on Health                        55

             Tips for Getting a Good Night’s Sleep                  57

       Back Pain                                                    61

             Common Reasons for Back Pain                           61

             Muscle and Ligament Strains                            62

             Bulging and Ruptured Discs                             65

             Skeletal Irregularities                                68
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 4 o
                                      164




             Spinal Osteoporosis                                    69

       Diabetes                                                     73

             Who is most at risk for diabetes?                      75

             Preventing Diabetes                                    78

             Diabetes Diagnosis & Treatment                         79

       Glaucoma                                                     82

             Who is most at risk for glaucoma?                      84

             Preventing Glaucoma                                    85

             Glaucoma Diagnosis & Treatment                         85

       Arthritis                                                    88

             Who is most at risk for Arthritis?                     89

             Preventing Arthritis                                   90

             Arthritis Diagnosis & Treatment                        92

       High Cholesterol                                             94

             Who is most at risk?                                   94
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 5 o
                                      164




             Preventing High Cholesterol                            96

             High Cholesterol Diagnosis &
             Treatment Options                                      97

       Hypertension                                                 99

             Who is most at risk for
             hypertension?                                        100

             Preventing Hypertension                              103

             Hypertension Diagnosis & Treatment  104

       Depression                                                 108

             Who is most at risk for depression?                  112

             Preventing Depression                                113

             Depression Diagnosis &
             Treatment Options                                    114

       Heart Disease                                              116

             Who is most at risk for
             heart disease?                                       122
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 6 o
                                      164




             Preventing Heart Disease                             126

             Heart Disease Diagnosis &
             Treatment Options                                    127

       Hearing Loss                                               130

             Types of Hearing Loss                                132

             Risk Factors for Hearing Loss                        134

             Preventing Hearing Loss                              136

             Tips for Avoiding Loud Noises                        137

             Symptoms of Hearing Loss                             138

             Hearing Loss Diagnosis & Treatment  140

             Getting Hearing Aids                                 141

             Caring for Hearing Aids                              144

       Symptom Checker                                            146

       Health Insurance                                           147

             Common Health Insurance Terms                        148
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 7 o
                                      164




             Private Insurance and Employer
             Insurance                                            150

             CHIP                                                 151

             Medicare                                             153

             Medicaid                                             157

             VA Health                                            160

             TRICARE                                              162
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 8 o
                                      164



       Achieving a Healthy
       Lifestyle

       Achieving and maintaining a healthy lifestyle
       can improve qualify of life and increase
       longevity. You can take steps to reduce
       the likelihood that you will develop certain
       conditions, even if you can’t prevent them all.

       By learning more about prevention methods,
       risk factors and treatment options, you can
       better monitor and improve upon your health,
       as well as gain a better understanding of any
       condition that you may already have.


       Maintaining a Healthy Weight

       More than a third of American adults are
       considered to be obese. To be considered
       obese, you must weigh at least 20 percent
       of what is considered the ideal weight for a
       person of your height. When measured using


                                       8
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 9 o
                                      164




       the Body Mass Index (BMI), a score of 30 or
       higher is considered to be obese.

       Obesity can increase a person’s risk of a
       number of health conditions. While not every
       person will experience health conditions due
       to their obesity, there is a real risk present,
       especially for those who also have a genetic-
       related risk or tend to have most of their extra
       weight around their stomach.

       Some conditions that have developed due
       to excess weight can also improve or be
       eliminated all together after weight loss.


       The Effects of Weight on Health
              Having extra weight increases your
              likelihood of developing high blood
              pressure and high cholesterol. These
              conditions can increase your likelihood
              of suffering a stroke or developing heart



                                       9
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 10 o
                                      164




              disease.

              If you are overweight, you have a
              significant risk of developing gallbladder
              disease and gallstones. It is also
              important to avoid rapid weight loss, as
              it can significantly increase your risk of
              having gallstones.

              Osteoarthritis is a type of arthritis
              that affects the back, hips or knees. The
              extra pressure from excessive weight
              causes the cartilage within the joints to
              become worn down, which can result in
              osteoarthritis. You can reduce your risk
              through weight loss and routine exercise.
              While there is no cure for osteoarthritis,
              you can relieve some of the pain you may
              feel from the stress on your joints by
              losing weight.

              Gout is a form of arthritis that occurs
              when there is too much uric acid within
              a person’s blood. Uric acid causes crystal


                                       10
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 11 o
                                      164




              deposits into the joints. The more you
              weigh, the more likely you are to be
              afflicted with gout.

              Obesity can increase the risk for serious
              breathing conditions, including COPD,
              asthma and sleep apnea. Conditions
              like sleep apnea can also increase
              a person’s risk for other medical
              conditions, such as heart disease or
              stroke. Weight loss can often improve
              and potentially eliminate some of
              these breathing conditions, if already
              developed, as well as prevent conditions
              if one is not already present.  




                                       11
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 12 o
                                      164




       Effective Dieting Strategies for
       Weight Loss

       Eating a well-balanced diet is the most
       effective way to achieve weight loss in a safe
       manner. Healthy eating habits help you lose
       weight and maintain weight loss. Experts
       suggest that you aim to lose between one and
       two pounds of weight per week. There are a
       number of popular diets today, but some of
       the most effective diets include:

          1. The Paleo Diet. The paleo diet focuses
             on eating whole foods, lean protein,
             fruits, nuts, vegetables and seeds.
             Dieters cut out processed foods, sugar,
             dairy and grain products as much as
             possible. There are a few variations that
             permit certain dairy products. Weight
             loss studies surrounding the paleo diet
             have shown that this diet can lead to
             significant weight loss, especially around



                                       12
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 13 o
                                      164




              a person’s waist. The paleo diet has also
              been linked to other potential health
              benefits, such as a reduction in blood
              sugar, blood pressure and cholesterol.  

          2. Vegan Diets. A vegan diet excludes meat,
             dairy, eggs and other animal-derived
             products, such as whey, casein, gelatin
             and honey. This diet can be an effective
             weight loss diet, and it has ethical and
             environmental benefits for many. The
             foods allowed are often low in fat and
             high in fiber, reducing the need to
             count calories. The vegan diet has also
             been shown to reduce the risk of heart
             disease and Type 2 diabetes. However,
             the dieters may not receive several key
             nutrients, including vitamin D, vitamin
             B12, iron, iodine, calcium, zinc and
             omega-3 fatty acids.

          3. Low-Carb Diets. Carbohydrate intake
             is restricted to between 20 and 150



                                       13
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 14 o
                                      164




              grams per day. The body is forced to
              use fat stores for energy rather than
              carbohydrates. In addition to weight loss,
              low-carb diets often reduce the risk of
              high cholesterol, high blood sugar, high
              insulin levels and high blood pressure.
              However, some dieters report feeling
              miserable and nauseous when restricting
              carbohydrates. In very rare cases, low-
              carb diets can also lead to a serious
              health condition called ketoacidosis,
              which can be fatal if left untreated.
              Ketoacidosis is more common among
              lactating women.

          4. Intermittent Fasting. Intermittent
             fasting means you can only eat during
             certain periods of the day on a consistent
             basis and you must fast during other
             periods of the day.
                 a. One method involves skipping
                    breakfast and eating only within
                    a set period of eight hours and


                                       14
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 15 o
                                      164




                     fasting for the remaining 16 hours of
                     the day.
                 b. Another method involves a 24 hour
                    fast that is performed once or twice
                    per week on non-consecutive days
                 c. Due to fasting, you generally
                    consume fewer calories overall
                    throughout your day and studies
                    have shown that metabolic rates can
                    be increased by 3.6 to 14 percent on
                    a short-term basis, which can further
                    boost weight loss. Studies have
                    shown that a person may be able
                    to lose between 3 and 8 percent of
                    their weight over a period of 3 to 24
                    weeks.
                 d. Additional health benefits of
                    intermittent fasting diets include
                    a reduction of inflammation,
                    cholesterol levels, blood triglycerides
                    and blood sugar levels. However,
                    this diet has been shown to be


                                       15
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 16 o
                                      164




                     more effective and beneficial for
                     men compared to women. You
                     should not attempt an intermittent
                     fasting diet if you are pregnant,
                     breastfeeding, malnourished,
                     nutrient deficient or a teenager or
                     child.




                                       16
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 17 o
                                      164




       Engaging in an Exercise Routine

       While a balanced diet is the most effective
       way to lose weight, routine exercise can help
       promote and maintain weight loss. Exercise
       can be especially beneficial to older adults
       and senior citizens in preventing injuries and
       keeping both the body and mind active.

       If you want to lose weight, experts
       recommend that you engage in an aerobic
       (cardio) exercise routine for at least 200
       minutes each week. Aerobic exercises
       include walking, jogging, running, cycling and
       swimming. However, anything that makes
       your heart and lungs work harder, including
       dancing and mowing your lawn, can all count.

       Strength training exercises can help you
       reduce injuries while helping with muscle
       growth. For strength training, you can use
       weight, bands or your own body weight.


                                       17
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 18 o
                                      164




       However, while strength training does offer
       numerous health benefits, it is not an effective
       weight loss measure.

       You should stretch your muscles at least
       twice a week after exercising. However, some
       experts recommend that you take the time to
       stretch both before and after each exercise in
       order to reduce the likelihood of an injury and
       improve your flexibility.

       Regardless of how you engage in exercise, it is
       important to alternate between moderate
       and high intensity exercises, either in the
       same workout or on alternative days. Experts
       also recommend that you alternate the type
       of exercise that you engage in. Doing so can
       further help you to prevent injury and prevent
       you from growing bored with your workout
       routine.




                                       18
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 19 o
                                      164




       Surgical Options to Help with
       Weight Loss

       For some, surgical options can be the best
       course of action to achieve weight loss. These
       options are only considered for those who are
       obese or morbidly obese, especially if obesity
       is causing additional medical conditions
       or putting the individual at great risk of
       developing one or more conditions.

       Restrictive surgeries are a very effective
       way to achieve weight loss as the surgery
       essentially shrinks the size of a person’s
       stomach and slows digestion. Prior to surgery,
       a person’s stomach can generally hold up
       to three pints of food. After surgery, that
       individual’s stomach will likely only as little
       as an ounce initially and up to two or three
       ounces later.

       A few types of restrictive surgeries take
       remove or bypass part of a person’s digestive


                                       19
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 20 o
                                      164




       tract, which makes it harder for that person’s
       body to absorb calories. However, this type
       of surgery is rarely performed, due to the
       potential side effects of the surgery.

       There are a number of different options for
       restrictive surgeries that can bring about
       significant weight loss. These include:

              Adjustable Gastric Banding. During
              surgery, the surgeon uses an inflatable
              band to squeeze the patient’s stomach
              into two sections. These sections remain
              connected by a very small channel, which
              allows food to slowly empty from the
              upper pouch.
                 a. It is considered simpler and safer
                    in comparison to many of the other
                    surgeries. The band can be removed
                    in a second surgery, should the
                    patient desire. The most common




                                       20
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 21 o
                                      164




                     side effect of a gastric band is
                     vomiting after eating either too
                     much or too quickly, although the
                     band can slip, become too loose, or
                     leak.

              Sleeve Gastrectomy. This type of
              surgery is only available to those who are
              very obese, sick or where other weight
              loss surgeries may be too risky. During
              surgery, the surgeon removes about
              75 percent of a patient’s stomach and
              shaped into a narrow tube or sleeve.
                 a. This surgery is irreversible, and the
                    long-term benefits and risks of this
                    procedure are still being evaluated.
                 b. The most prominent risks are
                    typically infection, leaking of
                    the sleeve and blood clots. The
                    intestines are not affected by the
                    procedure and is not likely to result
                    in malabsorption conditions or a



                                       21
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 22 o
                                      164




                     lack of nutrients.

              Gastric Bypass. The stomach is divided
              into two parts and seals the upper
              section from the lower section. The
              upper section of the patient’s stomach is
              connected directly to the lower section
              of the small intestine. Food will bypass
              a section of both the stomach and small
              intestines and reduce calorie absorption.
                 a. Dumping syndrome is a condition
                    where food passes through the
                    intestines too quickly, before it
                    has been properly digested. This
                    can cause bloating, pain, sweating,
                    weakness, nausea and diarrhea.

       Weight loss surgery generally causes rapid
       weight loss. While this can be beneficial, it
       is also worth noting that a common side
       effect of rapid weight loss is excess skin
       that is left behind. Excess skin can only be
       removed through surgical means, which may


                                       22
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 23 o
                                      164




       require several procedures depending on the
       severity. These surgeries are often considered
       cosmetic and not generally covered by health
       insurance.

       If you are considering a weight loss surgery,
       it is important that you talk with your doctor
       about any additional risks that you may face,
       based upon any current medical conditions
       that you may have.


       Medical Conditions and Weight Loss

       Certain medical conditions and prescription
       medications can cause weight gain or prevent
       you from losing weight, even when you are
       doing all of the right things. If this is the case,
       you will need to talk to a doctor to correct the
       problem before you can effectively work on
       losing weight.

       Conditions that could interfere with weight



                                       23
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 24 o
                                      164




       loss or even cause weight gain, include:

              Chronic Stress. Chronic stress, anxiety
              or grief can cause your body to produce
              a chemical substance that will make your
              body more likely to store fat, especially
              around the waist.

              Cushing’s Syndrome. When your
              adrenal glands atop of your kidneys
              produce too much cortisol, you may
              experience fat buildup in the face, upper
              back and abdomen.

              Hypothyroidism. An underactive thyroid
              can cause your body to produce less of
              the thyroid hormone, which essentially
              allows your body to effectively burn
              stored fat. An underactive thyroid can
              also result in a slowed metabolism, so
              you may store more fat than you can
              burn.

              Polycystic Ovarian Syndrome (PCOS).


                                       24
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 25 o
                                      164




              Affecting more than five million women
              in the United States, this condition is
              the result of a hormonal imbalance.
              Common symptoms of PSOS include:

              • Irregular or severe menstrual
                bleeding, excessive facial hair,
                thinning hair, weight gain that is not
                caused by excessive eating, acne and
                difficulties getting pregnant. While
                there is currently no cure, there are
                medications that can help.

              Syndrome X. Syndrome X is commonly
              referred to as insulin resistance or
              hyperinsulinemia. It is a cluster of health
              conditions that are thought to be rooted
              in insulin resistance. If your body is
              resistant to insulin, hormones that aid in
              the control of your metabolism will not
              work as they should, potentially leading
              to weight gain.

              Depression. Depression commonly turns


                                       25
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 26 o
                                      164




              the afflicted to eating to ease emotional
              distress. Additionally, some depression
              medications can cause weight gain.

       Experts suggest that there are a number
       of prescription medications that carry
       potential side effects for weight gain. These
       medications include, but are not limited to:

              Medications that treat Type 2 diabetes.

              Antipsychotic medications, including
              medications to treat schizophrenia.

              Beta-blockers that are prescribed for
              high blood pressure or specific heart
              conditions.

              Antidepressants.

              Hormone replacement therapy drugs.

              Birth control pills and injections.

              Corticosteroids that are used to treat


                                       26
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 27 o
                                      164




              conditions such as asthma and lupus.

       Should you find yourself having significant
       trouble losing weight, it is important to speak
       with your doctor to rule out any cause related
       to prescription drugs that you may be taking
       or any medical conditions.




                                       27
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 28 o
                                      164



       Skin Conditions

       Many skin conditions affect millions of
       Americans each year. By learning more
       about these conditions, you can familiarize
       yourself with the prevention methods and
       the treatments available for common skin
       conditions.


       Acne

       Acne affects nearly every person at some
       point in life. Acne occurs when greasy
       secretions from the skin’s oil glands plug the
       small openings for hair follicles. The acne
       may present in the form of a blackhead,
       which are small flat spots with dark centers,
       or the clogged pore may take the form of a
       whitehead, a small flesh-colored bump.

       In severe cases of acne, firm bumps will form
       beneath the skin’s surface. These bumps, also


                                       28
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 29 o
                                      164




       known as nodules, can become tender and, at
       times, infected.

       Acne is most common in adolescence,
       starting during puberty years and generally
       going away after five to 10 years. Statistically,
       teenage boys are more likely to develop
       severe acne in comparison to teenage girls.
       However, it is estimated that 20 percent of
       all acne cases occur in adults. In adulthood,
       women are more likely than men to have mild
       to moderate acne.

       There are a number of steps that you can take
       to reduce the likelihood of developing acne.
       You may be able to avoid acne by:

              Washing your face at least twice a day
              to remove dead skin cells, extra oil from
              your skin’s surface and keep your face
              generally cleaner.

              Use over-the-county acne products that


                                       29
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 30 o
                                      164




              are designed to curb bacteria and reduce
              oily skin.

              Use makeup sparingly and wash it off at
              the end of the day. When possible, use
              oil-free cosmetic products that do not
              contain added dyes and chemicals.

              Avoid using gels, pomades, oils and
              fragrances in your hair.

              Avoid touching your face or using your
              hands to prop your cheek or chin up.

              Limit the amount of time you spend in
              the sun or wear protective clothing.

       If acne is not severe, over-the-counter
       cleaners and nonprescription drugs that
       contain benzoyl peroxide may help. A topical
       retinol gel, which can prevent pimples to
       grow as it affect the growth of cells and can
       assist in unblocking pores. However, this gel
       must generally be used consistently and it can



                                       30
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 31 o
                                      164




       take up to 12 weeks to begin to see results.

       If your acne is severe, meet with your doctor
       to discuss treatment options. There are many
       prescriptions for acne, many of which are
       topical.

       When treating acne, it is important to be
       aware of potential side effects and potential
       interactions. For example, topical retinoids
       and benzoyl peroxide can cause dry and
       reddened skin, as well as sunlight sensitivity.
       Oral antibiotics can cause nausea and sunlight
       sensitive as well as render women more
       susceptible to yeast infections if taken more
       than a few weeks.


       Eczema

       Eczema is a group of conditions related to the
       inflammation of the skin:




                                       31
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 32 o
                                      164




              Eczema causes itchy, red, dry and
              cracked skin during flare ups. Flare ups
              can affect a person’s skin on any part of
              the body.

              For adults, eczema is often a chronic
              problem. However, the condition is most
              commonly found in infants, many of
              which will outgrow the condition before
              adulthood.

              Eczema can be genetic, but those with
              sensitive skin or an overactive immune
              system carry a higher risk of developing
              eczema.

       Flare ups can be trigged by a number of
       things, including as stress, heat and sweat,
       contact with irritating substances and fabrics,
       cold and dry climates and dry skin.

       Flare ups can also occur when other
       conditions are present that have an effect



                                       32
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 33 o
                                      164




       on a person’s immune system, such as the
       common cold or a bacterial infection.

       Good skin care habits can reduce your risk for
       eczema and, in mild eczema, prevent flares in
       mild cases. You can:

              Only using mild soaps or a soap
              substitute that does not cause dry skin.

              Use moisturizer applied right after a
              shower or bath and for a total of twice
              daily.

              Take short, warm showers. Long or very
              hot showers or baths that can lead to dry
              skin and potential eczema flares.

       Humidifiers have proven to be beneficial to
       those afflicted with eczema that suffer flares
       due to dry air, particularly in colder months.

       If you have severe eczema, you must speak
       with your doctor about the condition in


                                       33
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 34 o
                                      164




       order to determine the best solution for you.
       There are a number of medications that are
       used to treat eczema, including creams, oral
       medications and ultraviolet light therapy.


       Rosacea

       Rosacea is a common skin disorder that
       causes redness and, in some cases, may
       cause blood vessels to become visible. This
       condition can also cause the development of
       solid red bumps and pus-filled pimples. This
       disorder mainly affects the skin on the face,
       including the nose, chin, cheeks and forehead.
       However, in rarer cases, rosacea can appear
       on the check, back or neck.

       Experts theorize that it may be cause by a
       disorder of the neurovascular system or
       the immune system. Statistically, it effects
       more people who have fair skin and women.
       However, men who are afflicted with the



                                       34
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 35 o
                                      164




       condition tend to experience the more severe
       symptoms.

       In many cases, rosacea suffers may go into
       remission by avoiding environmental and
       lifestyle factors that trigger their rosacea
       flare-ups. Common triggers include sun and
       wind exposure, stress, hot or cold weather,
       heavy exercise, spicy foods and alcohol
       consumption.

       There is currently no cure for rosacea,
       however, treatment is available to control or
       reverse some of the symptoms. Consult with
       your doctor about the best treatment options
       for the symptoms that may be present for
       you. Treatment options range from oral and
       topical medications, to surgical procedures in
       rare and severe cases.




                                       35
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 36 o
                                      164




       Psoriasis

       Psoriasis is a chronic skin disorder that
       causes a person’s skin cells to multiple up to
       10 times faster than what is considered to be
       normal. Due to excess skin cells, a personal
       afflicted with psoriasis may experience a
       buildup of bumpy, red patches that appear to
       be covered with white “scales”. Psoriasis can
       affect the skin anywhere on a person’s body,
       but is more common on the scalp, elbows,
       knees and lower back.

       While there are several theories, experts are
       not definitely sure of the cause of psoriasis.
       However, there are hypothesis that it could
       be caused by a fault immune system, causing
       inflammation, which results new skin cells
       forming too quickly.

       Additionally, psoriasis is believed to have
       genetic causes as it tends to run in families,
       though it can skip a generation. Generally, this


                                       36
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 37 o
                                      164




       condition usually appears in early adulthood.
       It is most common for only a few areas of
       the body to be affected, however, in severe
       cases, psoriasis can cover large portions of a
       person’s body.

       Psoriasis may come and go, depending on
       the severity of an individual’s condition.
       Outbreaks can be triggered by a number of
       things, including cuts, scrapes, surgery, stress,
       strep infections and some medications.

       You should talk to your doctor about psoriasis
       if you feel that you may have this condition.
       Generally, it is easy to diagnose psoriasis
       through a physical exam. In some cases, a
       simple biopsy may be necessary to rule out
       skin infections.

       While there is no definitive cure for psoriasis,
       a variety of treatments are available that
       can relieve discomfort and slow the growth



                                       37
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 38 o
                                      164




       of new skin cells. Common treatments
       include steroid creams, moisturizers, coal
       tar, prescription creams and ointments and
       retinoid creams. For moderate to severe
       psoriasis, your doctor may recommend light
       therapy or certain oral medications.


       Skin Cancer

       Skin cancer has become the most common
       cancer in the world today. It is estimated that
       half of all fair-skinned people who live to at
       least 65 will have at least one skin cancer
       within their lifetime. Risk factors include the
       following:

              Fair skin. While it is possible for dark-
              skinned people to develop skin cancer,
              it is rare and generally only develops
              on lighter areas of the body, such as
              underneath fingernails or on the soles of
              the feet.



                                       38
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 39 o
                                      164




              Gender. Men are three times more likely
              to develop skin cancer than women.

              Age. Skin cancer tends to appear
              between the 45 and 54 years of age.

              Genetics. Your risk for skin cancer
              will also rise if a close relative has skin
              cancer, you are red-headed, you have
              blond hair and blue eyes or you have a
              pigment disorder, such as albinism.

              Location. Skin cancer develops more
              commonly in people that live in areas
              where there is intense sunshine, such as
              Arizona and Hawaii.

              Hazardous environment. If you are
              regularly around certain chemicals,
              including coal tar, radium and
              insecticides that contain inorganic
              arsenic compounds, your likelihood of
              developing skin cancer will increase.




                                       39
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 40 o
                                      164




       You will increase your risk factors of
       developing skin cancer if you:

              Spend too much time in the sun.

              Use tanning booths or sunlamps.

              Get frequent X-rays. This risk factor has
              many components, including age, gender
              and type of X-ray.

       Skin cancers always fall into one of two
       categories: melanoma or nonmelanoma.
       Skin cancers such as basal cell carcinoma and
       squamous cell carcinoma, the most common
       forms of skin cancer, are nonmelanomas and
       are rarely life threatening.

       These types of cancers grow slowly, are
       usually easily found, seldom spread beyond
       the skin and can usually be cured. Basal cell
       carcinoma accounts for nearly 75 percent of
       all skin cancers, but it has the slowest growth
       and is the least likely to spread beyond the
       skin.
                                       40
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 41 o
                                      164




       If you are diagnosed with skin cancer
       quickly, you are more likely to be cured. Your
       treatment options will depend on the type of
       skin cancer you have, whether or not it has
       spread (and how far) as well as any other
       health conditions that you may be affected
       by. Treatment options may include surgery,
       cryotherapy, radiation, chemotherapy, laser
       therapy, biologic or immunotherapy and
       targeted therapy.

       Once you have had skin cancer, you are at a
       higher risk for getting skin cancer again within
       a few years. Get your skin checked regularly to
       catch any developments early.

       While nonmelanoma skin cancers have
       a number of treatments that are highly
       effective, melanoma is a far more serious type
       of cancer that is far more aggressive, inclined
       to spread and may not be curable in later
       stages.



                                       41
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 42 o
                                      164




       Melanoma

       Melanoma is a more aggressive type of skin
       cancer that can often be life threatening. This
       type of cancer generally begins in dark skin
       tissue, such as a birthmark or mole, but it can
       start in normally pigmented skin. For men,
       melanoma is most common on the head, neck
       and back. For women, can most commonly be
       found on the arms or legs.

       However, melanoma can appear in other
       locations, including the palm of the hands,
       soles of the feet, underneath a fingernail or
       toenail, in your eye and in mucus linings such
       as the vagina, anus or mouth.

       While melanoma can generally be cured if
       caught early, this type of skin cancer grows
       very fast and can spread to other parts of the
       body, including bones and the brain. Should
       this happen, the melanoma will become very
       difficult to treat and cannot be cured.


                                       42
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 43 o
                                      164




       Melanoma treatment options include
       surgery, radiation treatment, chemotherapy,
       laser therapy, cryotherapy, biological or
       immunotherapy and targeted therapy.


       The Importance of Everyday Skin
       Care

       A daily skin care routine can have significant
       benefits on your health as you will be less
       likely to be afflicted by skin related conditions.

       Experts recommend that you wash your face
       twice daily and follow up with a toner and
       moisturizer.

       Limit your time in the sun, especially during
       the hours of 10 AM and 2 PM, and always
       wear a broad-spectrum sunscreen that
       contains a sun protection factor (SPF) of 30
       or greater whenever you will be exposed to
       sunlight.


                                       43
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 44 o
                                      164




       By doing so, you can significantly reduce your
       chances of skin cancers, freckles, growths, age
       spots, color changes and wrinkles.  

       You should never use tanning beds or
       sunlamps, if possible, as you will significantly
       increase your chance of developing a number
       of skin conditions, including skin cancer.

       Finally, pay attention to your skin so that you
       notice any changes in patches of skin or moles
       that may indicate skin cancer. Skin cancer,
       if caught early, is generally treatable and
       curable.




                                       44
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 45 o
                                      164



       Sleep Importance &
       Disorders

       Sleep, and lack thereof, can have a significant
       impact on your health and increase your risk
       factors for a number of conditions.


       Insomnia

       Insomnia is a one of the most common sleep
       disorder and one that prevents people from
       either falling or staying asleep.

       There are two types of insomnia; primary
       or secondary insomnia. Primary insomnia
       is not directly linked or caused to another
       medical condition while secondary insomnia
       is caused by another condition, such as pain,
       medication, heartburn, asthma or cancer.

       Insomnia can be present as acute, lasting up



                                       45
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 46 o
                                      164




       to three months and often linked to stress,
       or chronic, in which symptoms can last for
       years if left untreated. Insomnia is considered
       chronic when a person has trouble falling
       asleep or staying asleep for at least three
       nights a week for a full month or longer.

       A diagnosis can sometimes be made after
       a discussion about your health and sleep
       problems. In some cases, you may be asked to
       keep a sleep diary or you may be referred to a
       sleep center for additional testing.

       Treatment for insomnia varies based upon
       the cause and severity of the condition. In
       more mild cases, it can often be cured by
       forming better sleeping habits.

       However, in cases of moderate to severe
       insomnia, sleeping pills may be prescribed for
       a limited period of time.  




                                       46
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 47 o
                                      164




       Restless Leg Syndrome

       Restless legs syndrome (RLS) is a disorder of
       the nervous system that can cause an urge for
       a person to move their legs and/or arms.

       The symptoms generally include
       uncomfortable sensations in a person’s legs
       or arms. This sensation has been described
       as “itchy” or “pins and needles”. Symptoms
       can appear during daytime hours but are
       generally at their worst during periods of rest,
       especially when lying or sitting down. The
       severity of RLS symptoms range from mild to
       intolerable.

       While there is no medical test that can
       diagnose restless leg syndrome, doctors
       utilize blood tests and other testing methods
       in order to rule out other conditions that
       present similar symptoms. There is no
       cure for RLS, but treatment can ease the
       symptoms. Treatment options include lifestyle


                                       47
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 48 o
                                      164




       changes, the establishment of more regular
       sleep patterns, the elimination of caffeine or
       the elimination of alcohol. There are a few
       medications that are used to treat the more
       severe cases of RLS.

       Sleep Apnea

       Sleep apnea is considered to be a serious
       sleep disorder that can dramatically impact
       a person’s sleep and overall health as sleep
       apnea raises a person’s risk for other medical
       conditions.

       Sleep apnea occurs when a person’s breathing
       is interrupted during sleep. This process
       continues throughout the night, sometimes
       up to hundreds of times. As a result, a person
       not only does not get enough sleep, but they
       may not get enough oxygen.

       The most common form of sleep apnea is



                                       48
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 49 o
                                      164




       referred to as obstructive sleep apnea (OSA).
       In cases of OSA, a person’s airway is blocked
       when the soft tissue at the back of the throat
       collapses during sleep. The other type of sleep
       apnea, central sleep apnea, occurs when
       the brain fails to signal a person’s muscles to
       breathe due to instability in the respiratory
       control center.

       Anyone can develop sleep apnea, but there
       are some factors that will put you at a higher
       risk for the condition. You will be at higher risk
       for sleep apnea if you:

              Are male.

              Are overweight.

              Are 40 years of age or older.

              Have a family history of sleep apnea.

              Have a larger neck size, tonsils or tongue.

              Have nasal obstructions due to a


                                       49
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 50 o
                                      164




              deviated septum, sinus problems or
              allergies.

       If left untreated, you may be at a higher risk
       for conditions like high blood pressure, stroke
       and various heart conditions.

       The most common symptoms of sleep apnea
       include waking up with a very sore or dry
       throat, loud snoring, waking up gasping
       or choking, fatigue, morning headaches,
       forgetfulness and mood changes.

       If you think that you may have sleep apnea,
       it is important to talk to your doctor. In some
       cases, you may be able to complete a sleep
       apnea test at home. The sleep study test is
       done to record specific physical activities while
       you sleep. In some cases, further testing may
       be needed when sleep apnea is determined.

       In mild cases of sleep apnea, or depending
       on the cause of your sleep apnea, you may


                                       50
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 51 o
                                      164




       be able to cure your symptoms by losing
       weight, avoiding alcohol, avoiding sleeping
       pills, altering your sleeping positions and by
       eliminating nicotine.

       In moderate to severe sleep apnea, devices
       such as a continuous positive airway pressure
       (CPAP) are commonly used. A CPAP device
       has a mask that is worn over the nose and
       mouth during sleep. This mask is hooked up
       to a machine that delivers a continuous flow
       of air into the nose to regulate breathing and
       oxygen access.

       In certain cases of sleep apnea, surgery may
       be required to correct the condition. Surgery
       is often required if your sleep apnea is caused
       by a deviated nasal septum, enlarged tonsils
       or a small lower jaw with an overbite. Surgery
       is done to correct these facial problems and
       throat obstructions in order to reduce or
       eliminate sleep apnea symptoms.



                                       51
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 52 o
                                      164




       Narcolepsy

       Narcolepsy is a type of neurological disorder
       that affects the mind’s control of sleep and
       wakefulness. Individuals who are afflicted with
       this disorder may not be able to operate a
       vehicle or heavy machinery due to excessive
       daytime sleepiness and intermittent,
       uncontrollable episodes resulting in sudden
       sleep during the day. Episodes can occur at
       any time of the day during any type of activity.

       In a normal sleep cycle, initial stages of sleep
       are followed by deeper sleep stages and
       finally rapid eye movement (REM) sleep. REM
       normally occurs after about 90 minutes, but
       for narcolepsy sufferers, REM occurs almost
       immediately in the sleep cycle as well as
       periodically during the waking hours. REM
       sleep is the type of sleep that may include
       dreams and muscle paralysis.

       Experts hypothesize that the disorder could


                                       52
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 53 o
                                      164




       be genetic, due to brain abnormalities or due
       to a chemical deficiency in the brain.

       The most common symptoms of narcolepsy
       include excessive daytime sleepiness, lack
       of energy and concentration, extreme
       exhaustion, the sudden loss of muscle tone,
       hallucinations and sleep paralysis.

       If you believe that you may have narcolepsy,
       your healthcare provider can perform a
       physical exam or refer you to a sleep disorder
       clinic to have additional tests.

       There is currently no cure for narcolepsy.
       However, some of the most disabling
       symptoms of the disorder can be controlled
       using a variety of medications. The type of
       medications that are prescribed depend on
       the symptoms that are present in the afflicted
       individual.




                                       53
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 54 o
                                      164




       Sleep Recommendations

       The amount of sleep that is recommended
       to a person depends on his or her age. The
       current recommended sleep amounts are:

              Infants (0-3 months) – 14-17 hours of
              sleep per day.

              Infants (4-11 months) – 12-15 hours of
              sleep per day.

              Toddlers (1-2 years of age) – 11-14
              hours of sleep per day.

              Pre-School Children (3-5 years) – 10-13
              hours of sleep per day.

              School-Age Children (6-13 years) – 9-11
              hours of sleep per day.

              Teenagers (14-17) – 8-10 hours of sleep
              per day.

              Adults (18-64) – Generally, adults need


                                       54
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 55 o
                                      164




              between 7 and 9 hours of sleep per day.

              Seniors (65 years of age and older) –
              7-8 hours of sleep per day.

       In addition to age groups, pregnant women
       will need several more hours of sleep each
       day than usual during the first 3 months of
       pregnancy.


       Effects of Poor Sleep on Overall
       Health

       Poor sleeping habits and failing to get enough
       sleep each night can have both short- and
       long-term effects on the body and mind.

       Without enough sleep over a short period of
       time, you may experience:

              A decrease in alertness and performance.

              Cognitive ability and memory



                                       55
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 56 o
                                      164




              impairment.

              A greater risk to receive an occupational
              injury, especially if you work around
              potentially dangerous environments.

              Changes in mood, including moodiness,
              anxiety and depression.

              A significantly higher risk to be involved
              in an automobile accident.

       Failing to get enough sleep for a long period
       of time can result in an increased risk of
       serious medical conditions, including:

              High blood pressure.

              Heart attack.

              Heart failure.

              Stroke.

              Obesity.



                                       56
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 57 o
                                      164




              Depression and other mood related
              disorders.

              Mental impairment.

              Poor quality of life.

       Studies have shown that individuals who
       have reported getting less than six or seven
       hours of sleep each night have an increased
       mortality risk. One of these notable studies
       showed that failing to get enough sleep for a
       long period of time held a greater mortality
       risk than smoking, heart disease and high
       blood pressure.


       Tips for Getting a Good Night’s
       Sleep

       There are a number of precautions that you
       can take before going to bed that can help
       you fall asleep quickly and sleep through the
       night. You should still speak with your doctor


                                       57
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 58 o
                                      164




       and follow any recommendations that they
       may have to treat your sleep disorder. To get
       a better night’s rest, avoid:

              Caffeine. Caffeine is a stimulant that can
              stay in your system for 12 hours. Caffeine
              is found in many things, including coffee,
              soda, tea, chocolate and some over-the-
              counter medications. Avoid caffeine four
              to six hours before bedtime.

              Nicotine. Avoid it four hours prior to
              bedtime in order to prevent waking
              during the night.

              Alcohol. Drinking alcohol before bed
              can cause nighttime awakenings and
              nightmares, interrupting your sleep
              cycles.

              Heavy meals before bed. Before bed,
              avoid protein-based snacks and chose
              a carbohydrate-based snack instead.
              Studies show that small snacks that have


                                       58
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 59 o
                                      164




              a large amount of carbs may improve
              sleep. Numerous studies have shown
              that a small portion of milk or dairy
              products before bed can help induce
              sleep.

              Watching TV, listening to music, eating or
              reading in bed.

       Minimize the light and noise in your
       bedroom and make sure the room is not too
       hot or too cold during sleep. Generally, a
       room that is above 75 degrees or below 54
       degrees Fahrenheit can affect sleep.

       While you should wake up at the same time
       each day, it is important to only go to bed
       when sleepy. If you find yourself unable to
       fall asleep, get out of bed and do a different
       activity before trying again in 10 to 15
       minutes. Do this as often as necessary. If you
       feel drowsy the next day, avoid napping if
       you can. If you do take a nap, do not nap for


                                       59
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 60 o
                                      164




       longer than 20 minutes.

       If you have trouble falling asleep each night,
       try to allow yourself more time to unwind
       before bed. Experts recommend that you
       commit to relaxing activities up to one hour
       before bed. This period of time should not
       be about rushing nighttime activities, such as
       brushing your teeth, and it should not be a
       time where you plan events for the following
       days.




                                       60
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 61 o
                                      164



       Back Pain

       Back pain is a common affliction that can have
       a number of causes. Many of these causes
       may be preventable. Other forms of back pain
       can come about after an injury or due to a
       medical condition.


       Common Reasons for Back Pain

       There are a number of common lifestyle
       triggers that can cause back pain, including:

              Poor posture.

              Lifting heavy objects.

              Being overweight or obese.

              Smoking.

              Failing to maintain an exercise routine.

              Wearing high heels or ill-fitted shoes.


                                       61
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 62 o
                                      164




       Additionally, studies have shown that stress
       can lead to muscle tension in back muscles.

       Back pain can commonly be associated with
       injuries and, in some cases, may require
       medical treatment to repair. Spine-related
       problems such as herniated, slipped or
       bulging discs can also cause persistent pain.

       There are a number of medical conditions that
       cause back pain, including arthritis, tumors
       and osteoarthritis. Other medical conditions
       that may cause back pain include kidney
       stones, kidney infections, fibromyalgia and
       endometriosis.


       Muscle and Ligament Strains

       Beneath your skin, a series of muscles and
       ligaments hold the bones of your spine in
       place. These muscles and ligaments can be
       strained when they are stretched beyond their



                                       62
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 63 o
                                      164




       means, causing small tears in muscle and
       ligament tissues.

       A strain can cause a general pain throughout
       your back or in a localized spot that is not
       necessarily where the strain is located, due to
       nerve pain.

       Muscle and ligament back pain symptoms
       can include pain and stiffness in the back, pain
       in the buttocks and legs (often the back of the
       thigh) and pain that worsens when stretching,
       coughing, sneezing and bending.

       If you have any symptoms of numbness,
       weakness in your legs, bowel or bladder
       problems, or persistent or severe back
       pain, you should consult with your doctor
       immediately. Several ligament and muscle
       strain symptoms are also symptoms for more
       serious conditions.




                                       63
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 64 o
                                      164




       If you are experiencing back pain that may
       be caused by a muscle or ligament strain,
       consider:

              Apply ice to your back after an initial
              injury for a period of 20 to 30 minutes.
              Repeat this process after three to four
              hours for two to three days.

              Apply heat to your back after 2-3 days of
              icing or once the swelling has gone down.

              Take over-the-counter painkillers or
              other non-steroidal anti-inflammatory
              drugs, such Advil or Aleve.

              Participate in physical therapy, if
              symptoms are severe or if recommended
              by your doctor.

       You can reduce the likelihood of a muscle
       or ligament strain by utilizing preventative
       measures such as:




                                       64
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 65 o
                                      164




              If pain occurs during a physical activity,
              stop immediately.

              Lose weight if you are currently
              overweight or obese.

              Sleep on your back or side with a wedge
              or pillow under or beneath your legs and
              avoid sleeping on your stomach.

              Strive for a better posture.


       Bulging and Ruptured Discs

       While it is estimated that 80 percent of
       Americans will experience some form of back
       pain at least once within their lifetime, back
       pain is usually short lived with a number of
       causes.

       In some cases, back pain is caused by a
       herniated disk. The vertebrae of your spine
       are cushioned by rubbery disks that can break



                                       65
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 66 o
                                      164




       down or tear the inner “jelly-like” material
       pressing out of the disk and compressing
       nerves in the process.

       This “slipped disk” is referred to as a
       herniated disk. Not only can slipped disks
       cause pain, but if pressed upon the sciatic
       nerve, pain can escalate and run from your
       lower back or buttocks all the way down your
       leg.

       The level of pain can vary between patients
       and the severity of the injury. Approximately
       80 to 85 percent of herniated disks will heal
       over time using various treatment options.

       Doctors commonly prescribe anti-
       inflammatory drugs, steroid injections and
       physical therapy to treat herniated disks.
       Rest is strongly encouraged to allow the body
       to heal and avoid further injury. Generally,
       a herniated disk can heal within six to 12



                                       66
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 67 o
                                      164




       weeks.

       In rare cases, surgery may be necessary.
       Microdiscectomy involves the removal of the
       portion of the slipped disk that is pushing on a
       nerve. Traditionally, surgeons completed this
       procedure with inch-ling incisions that were
       more invasive.

       However, a more minimally invasive
       procedure requires smaller incisions and
       does not require muscles to be detached and
       reattached. Instead of cutting into a patient’s
       muscle, surgeons use a tool called a dilator in
       order to clear the affected nerve of herniated
       disk fragments.

       Microdiscectomies are generally an
       outpatient procedure and most patient’s
       go home the same day. While the procedure
       is considered to be of a lower risk, the
       procedure fails in about 10 percent of patients



                                       67
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 68 o
                                      164




       who will require an additional surgery.

       In some cases, physical therapy is required
       after the procedure. After surgery, a patient
       can generally walk within a few days, but most
       avoid any vigorous activity for four to six
       weeks.


       Skeletal Irregularities

       Skeletal irregularities, also referred to as
       congenital deformities, are defects of the
       spine that are generally identified at birth.
       However, some diagnoses may not be made
       until later in childhood.

       There is no definitive cause for skeletal
       irregularities. However, experts believe
       that the cause may be genetic and
       environmental. Many abnormalities are
       progressive and result in significant spinal
       deformity, which can lead to other serious



                                       68
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 69 o
                                      164




       health conditions. Congenital deformities
       include scoliosis, kyphosis, torticollis, lordosis
       and other vertebral defects.

       The symptoms of skeletal irregularly diseases
       can vary by the disease. However, when
       severe, they are often visible in the form of
       a deformed or curved spine. Pain may be
       present, and these deformities can lead to
       problems with mobility.  

       Treatment options are often limited and
       based upon the severity of the disease. In less
       severe cases, exercise, physical therapy and
       braces may help. However, in moderate to
       severe cases, surgery is often necessary and
       may not be able to correct a problem in its
       entirety.


       Spinal Osteoporosis

       Spinal osteoporosis is a degenerative joint



                                       69
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 70 o
                                      164




       disease that gradually breaks down the
       protective cartilage that cushions the joints
       and discs in the neck and lower back.

       In some cases, spurs can develop and put
       pressure on the nerves leaving the spinal
       column, resulting in weakness and pain within
       the arms and/or legs.

       Spinal osteoarthritis is most commonly seen
       in women who are at least 45 years of age.
       Obesity and employment or activities that
       puts repetitive stress on the joints in the neck
       and spine increase the risk of developing
       spinal osteoarthritis.

       However, the disease can develop in younger
       adults following an injury or trauma to a joint
       or due to a genetic defect. In cases such as
       these, men are more likely to develop the
       condition.




                                       70
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 71 o
                                      164




       Spinal osteoarthritis presents numerous
       symptoms, including chronic stiffness
       or pain in the neck or back. If a nerve is
       also compressed, the condition can cause
       weakness and even numbness in the legs or
       the arms. Generally, discomfort and pain are
       relieved when lying down.

       Spinal osteoarthritis can only be diagnosed
       by use of an X-ray. However, a physical
       exam is usually performed by a physician
       to determine whether or not to test for the
       condition. While blood tests cannot confirm
       this condition, blood tests can rule out other
       diseases that present similar symptoms.

       If you have been diagnosed with spinal
       osteoarthritis, treatment may be able to
       relieve your symptoms or increase your ability
       to function. However, there is no cure for
       spinal osteoarthritis.




                                       71
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 72 o
                                      164




       Depending on symptoms, your health and the
       severity, your doctor may recommend weight
       loss and regular exercise in order strengthen
       muscles around your joints.

       Your doctor may also prescribe pain
       medication, anti-inflammatory drugs
       and other prescriptions. Surgery may be
       recommended in cases where bowel and
       bladder function are impaired, the nervous
       system is damaged or if you have great
       difficulty walking.




                                       72
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 73 o
                                      164



       Diabetes

       Diabetes is a lifetime disease that affects
       approximately 18.2 million Americans with
       an estimated 5.2 million Americans unaware
       that they have the condition. Diabetes occurs
       when one of the following conditions is
       present:

              When a person’s pancreas does not
              produce any (or very little) insulin.

              When the body does not respond
              appropriately to insulin and develops and
              insulin resistance.

       There are three types of diabetes. Type 1
       diabetes occurs after the insulin-producing
       cells within the pancreas are destroyed by a
       person’s immune system. In Type 1 cases, the
       afflicted person’s body produces no insulin
       and the person must use insulin injections in
       order to control blood sugar levels.


                                       73
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 74 o
                                      164




       Type 1 diabetes has often symptoms that can
       be severe and appear suddenly, including:

              Increased hunger.

              Increased thirst.

              Frequent urination.

              Unexplained weight loss.

              Fatigue.

              Blurred vision.

              Labored, heavy breathing.

       Type 2 diabetes, the most common form of
       diabetes, occurs when the pancreas does not
       secrete enough insulin or when the body has
       become resistant to insulin. Symptoms of type
       2 diabetes include the symptoms of type 1,
       but may also include symptoms such as:

              Slow-healing sores or cuts.



                                       74
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 75 o
                                      164




              Itchiness.

              Yeast infections.

              Weight gain.

              Numbness or tingling of the hands and
              feet.

       Finally, gestational diabetes is the only
       (usually) temporary form of diabetes that
       is triggered by pregnancy. A rare condition,
       those affected by this disorder have a higher
       chance of developing type 2 diabetes later
       in life. Left untreated, a mother’s high blood
       sugar can affect the blood sugar levels of the
       unborn baby, which can lead to growth and
       development problems.


       Who is most at risk for diabetes?

       For Type 1 diabetes, you will have an
       increased risk of this condition if:



                                       75
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 76 o
                                      164




              You have a family history of Type 1
              diabetes, particularly if you have a
              mother, father or sibling that is afflicted.

              You are afflicted by certain diseases of
              the pancreas.

              An infection or illness causes damage to
              your pancreas.

       Type 1 diabetes generally begins in childhood
       with the majority of diagnoses made before
       adulthood.

       While Type 2 diabetes primarily begins
       in adulthood, it can begin at any time of a
       person’s life. Risk factors include:

              Obesity or being overweight (the highest
              risk factor for this condition).

              Impaired glucose tolerance.

              Insulin resistance.



                                       76
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 77 o
                                      164




              Ethnic backgrounds such as Hispanic/
              Latino Americans, African Americans,
              Native Americans, Asian Americans,
              Pacific Islanders and Alaska Natives.

              A previous gestational diabetes
              diagnosis.

              Sedentary lifestyles.

              A family history of diabetes, particularly
              in a parent or sibling.

              A diagnosis of Polycystic Ovarian
              Syndrome (PCOS).

       Gestational diabetes is a rare condition
       that affects around four percent of all U.S.
       pregnancies. However, you may have a higher
       risk for gestational diabetes if you:

              Are overweight or obese.

              Have a glucose intolerance.



                                       77
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 78 o
                                      164




              Have a family history of gestational
              diabetes.

       Additionally, the older that you are when you
       become pregnant, the higher the risk.


       Preventing Diabetes

       If you are at risk of developing diabetes, it
       is important to take the necessary steps to
       prevent or delay the onset of this lifelong
       disease. Regardless of your risk factors, you
       may be able to significantly reduce your risk of
       diabetes by:

              Managing your blood pressure.

              Keeping your weight within a healthy
              range for your height.

              Getting at least 30 minutes of exercise on
              most days.

              Eating a balanced diet on a regular basis.


                                       78
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 79 o
                                      164




       Diabetes Diagnosis and Treatment
       Options

       In most cases, diabetes is diagnosed with a
       simple blood test. Multiple blood tests are
       available, including a fasting glucose test or an
       A1C test.  

       Not only can a blood test determine whether
       or not a patient has diabetes, but doctors
       are able to determine the likelihood that a
       patient will develop Type 2 diabetes in the
       near future, a condition commonly referred
       to as pre-diabetes. Those diagnosed with pre-
       diabetes have a higher than normal blood
       sugar level, but one that is not high enough
       for a diabetes diagnosis.

       There is currently no cure for diabetes, but
       diabetes can be managed and controlled.
       Treatment will require you to closely monitor
       your blood sugar levels as well as combine
       diet, exercise and medication.


                                       79
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 80 o
                                      164




       In some cases of Type 2 diabetes, the
       condition can be controlled through
       appropriate diet and exercise alone. Should
       medication be required, the type of diabetes
       medication that is prescribed will vary on a
       number of factors, including the severity of
       the condition.

       While gestational diabetes is treated in much
       the same way, blood sugar levels often return
       to normal within six weeks of childbirth.

       If you are diagnosed with any type of diabetes,
       follow your doctor’s recommendations for
       medication, diet and exercise. Uncontrolled
       diabetes can contribute to the development
       of a number of medical conditions, including
       cardiovascular disease, nerve damage, kidney
       damage, blindness, food damage, hearing
       impairment and Alzheimer’s disease.

       In the case of gestational diabetes, not only



                                       80
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 81 o
                                      164




       can uncontrolled diabetes lead to your own
       medical conditions, but also complications in
       your baby, including excess growth, low blood
       sugar, death and the development of Type 2
       diabetes later in life.




                                       81
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 82 o
                                      164



       Glaucoma

       Glaucoma is a serious condition that causes
       progressive damage to the eye’s optic nerve,
       resulting in significant vision loss or blindness.
       Glaucoma occurs when the aqueous humor
       channel is blocked within the eye. Outside
       of rare cases where the damage is caused
       by a chemical or blunt injury to the eye, the
       cause of this blockage is unknown, though
       experts’ hypothesis that is may be genetic.
       Left untreated, glaucoma can cause total and
       permanent blindness within a few years.

       There are two types of glaucoma; open-angle
       and open-closure. Open-angle glaucoma is
       the most common type of glaucoma as it is
       occurs when the drain structure within the
       eye appears to be normal, but the fluid within
       does not flow out as it should.

       In cases such as angle-closure glaucoma,



                                       82
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 83 o
                                      164




       which is more commonly seen in Asia, the
       eye does not drain correctly due to the drain
       space between the iris and cornea becoming
       too narrow.

       Those afflicted with glaucoma may not show
       any initial symptoms. However, the first
       symptom that is experienced is generally a
       loss of peripheral vision. In some cases, the
       loss can be so small that it is unnoticeable
       until late in the disease. Additional glaucoma
       symptoms include:

              Seeing “halos” around lights.

              General vision loss.

              Redness of the eye.

              Eyes that appear hazy.

              Nausea or vomiting.

              A lingering pain within the eye.



                                       83
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 84 o
                                      164




              Narrowed vision.


       Who is most at risk for glaucoma?

       Glaucoma is most common in adults who are
       at least 40 years of age. While most common
       in middle aged and older adults, the disease
       can affect young adults, children and infants.
       Other increased risk factors for glaucoma
       include:

              African American, Irish, Russian,
              Hispanic, Scandinavian, Japanese or Inuit
              ethnicities.

              A family history of glaucoma.

              Poor vision.

              A diagnosis of diabetes, especially if
              diabetes is uncontrolled.

              Taking certain steroid medications,
              including prednisone.


                                       84
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 85 o
                                      164




              An event resulting in trauma to the eye or
              eyes.


       Preventing Glaucoma

       Unfortunately, there is currently no way to
       prevent glaucoma. However, catching the
       disease early allows it to be treatable and
       controlled. Therefore, experts recommend
       that you get a complete eye exam from an
       eye doctor every one to two years. If you have
       a higher risk for glaucoma, or if you have
       diabetes, you may need to have an eye exam
       more often.


       Glaucoma Diagnosis & Treatment
       Options

       The only way to diagnosis glaucoma is
       through an eye exam. The examiner uses
       drops that will dilate your pupils and allow an
       examination of your optic nerve. If glaucoma


                                       85
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 86 o
                                      164




       is suspected, a test call tonometry is generally
       completed in order to check your eye
       pressure.

       If you are diagnosed with glaucoma,
       treatment options may vary depending
       on how far the disease has progressed.
       Lost vision cannot be regained, however,
       treatment can halt the progression of the
       disease and further vision loss.

       The most non-invasive option available is the
       use of medical eye drops that can reduce the
       formation of fluid within the eyes or increase
       its outflow, resulting in a reduction of eye
       pressure.

       In many cases, laser surgery or microsurgery
       may be needed. Laser surgery is a procedure
       that can increase the flow of fluid from the
       eye or stock fluid blockage, depending on the
       type of glaucoma present. Laster surgery may



                                       86
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 87 o
                                      164




       include procedures such as:

              Trabeculoplasty, which further opens the
              drainage area.

              Iridotomy, which involves tiny holes in
              the iris that allow the fluid within the eye
              to flow more freely.

              Cyclophotocoagulation, which involves
              treating areas of the middle layer of the
              eye in order to reduce the production of
              fluid

       If microsurgery is recommended, a procedure
       called trabeculectomy will be performed. This
       procedure allows doctors to create a new
       channel to drain the fluid within the eye and
       ease pressure. In some cases, a tube may be
       implanted in order to help the fluid drain.
       With microsurgery, there is a risk of failure,
       temporary vision loss, permanent vision loss
       and infection.



                                       87
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 88 o
                                      164



       Arthritis

       Arthritis is an inflammation of one or more
       joints, causing joint pain and stiffen that
       typically worsen over time. The most common
       forms of arthritis are rheumatoid arthritis and
       osteoarthritis.

       Osteoarthritis affects the cartilage, a
       protective tissue that covers the ends of
       bones where joints are formed, to break
       down. Rheumatoid arthritis is an autoimmune
       disorder that targets the lining of joints. While
       these common types of arthritis affect the
       body differently, symptoms can be similar and
       include:

              Pain.

              Stiffness.

              Swelling of joints.

              Redness around joint areas.


                                       88
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 89 o
                                      164




              A decreased range of motion.

       Osteoarthritis most commonly affects joints in
       the knees, hands, hips and spine. Rheumatoid
       arthritis will generally begin in smaller joint
       areas, such as in your fingers, hands, toes
       and feet. However, it can and often does
       progress and spread to other areas, such as
       the wrists, knees, ankles, elbows, hips and
       shoulders. In most cases, rheumatoid arthritis
       simultaneously affects both sides of the body
       in the same joints (both knees, both wrists,
       etc.).


       Who is most at risk for arthritis?

       Anyone can be afflicted by a form of
       arthritis, however, there are some who are
       at a considerably higher risk to develop the
       disease. Risk factors for arthritis include:

              A family history. Many types of arthritis
              can run in families and this type of risk


                                       89
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 90 o
                                      164




              is considered highest when a parent or
              sibling has the disorder.

              Age. Risk begins to increase the older a
              person is as the disease primarily begins
              in middle to late adulthood.

              Gender. Women are far more likely than
              men to develop some types of arthritis,
              including rheumatoid arthritis.

              Previous injuries to joints, such as an
              injury sustained in a sport.

              Obesity. Excess weight puts additional
              stress on joints, especially the spine, hips
              and knees.


       Preventing Arthritis

       While there is no way that you can guarantee
       yourself against becoming afflicted with
       arthritis, you can reduce your risk factors by
       taking a few preventative measures.


                                       90
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 91 o
                                      164




       Studies have shown that adding more fish
       to a diet may lower risk for certain types of
       arthritis, such as rheumatoid arthritis, due to
       the omega-3 fatty acids that are found in fish.
       Omega-3s have several health benefits, most
       notably the reduction of inflammation within
       the body.

       As obesity and being overweight can cause
       significant risk to the development of arthritis,
       you can reduce your risk factors by reducing
       your weight and getting down to a healthier
       range for your height.

       Not only can a routine exercise routine assist
       in weight loss, but regular exercise can reduce
       your risk for arthritis by strengthening the
       muscles around your joints, thus protecting
       them from added wear and tear.

       Avoid injury and protect your joints
       whenever possible. Use property safety



                                       91
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 92 o
                                      164




       equipment when playing any type of sport
       and use the right techniques whenever sitting,
       lifting or working in order to protect your
       joints from strain related injuries.


       Arthritis Diagnosis & Treatment
       Options

       Generally, a physical exam is the first step to
       a diagnosis as swelling, redness, warmth or
       limited motion may be present. Imaging tests,
       including x-rays and ultrasounds, are the
       most common and accurate way to diagnosis
       arthritis.

       There is no cure for arthritis, but treatment
       can alleviate some of the symptoms or
       slow the progression of the disorder. In
       some cases, you may need to try more than
       one treatment or use a combination of
       treatments.




                                       92
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 93 o
                                      164




       A number of prescription medications are
       commonly used to treat arthritis. However,
       many sufferers can also benefit greatly from
       certain exercises and physical therapy.

       If non-invasive treatment options do not
       provide relief, you may benefit from surgery.
       There are several surgical procedures that
       can be performed for arthritis, including joint
       repair, joint replacement and joint fusion.




                                       93
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 94 o
                                      164



       High Cholesterol

       While cholesterol is needed to build healthy
       cells, having too high a level of cholesterol can
       increase your risk for a number of medical
       conditions, including heart disease. High
       cholesterol can cause the development of
       fatty deposits inside of your blood vessels,
       which can lead to a life threatening clot that
       causes a heart attack or stroke.

       High cholesterol does not present any type
       of symptoms and it can only be detected
       through a blood test.


       Who is most at risk for high
       cholesterol?

       High cholesterol is fairly common where
       a family history is present, however, the
       majority of risk factors involve lifestyle
       choices, making high cholesterol preventable.


                                       94
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 95 o
                                      164




       Your risk factors for high cholesterol may be
       increased due to:

              Poor diet, especially in cases of a diet
              that has high saturated and trans fat or a
              diet that is high in salt.

              Obesity, especially in body max indexes
              (BMIs) of 30 or greater.

              Lack of exercise.

              A diabetes diagnosis.

              Smoking.

              High levels of stress.

       Additionally, you are more likely to have high
       blood pressure the older that you are. This is
       due to the fact that your liver becomes less
       capable of removing bad cholesterol from
       your blood stream.




                                       95
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 96 o
                                      164




       Preventing High Cholesterol

       High cholesterol is very preventable through
       a healthy, well-balanced diet and routine
       exercise, even if you may be dispositioned
       towards having high cholesterol due to a
       family history. To prevent high cholesterol, try:

              Eating a low-salt diet that includes an
              abundance of fruits, vegetables and
              whole grains.

              Limit the amount of foods containing
              animal fats that you ingest.

              Get down to a healthy weight if you are
              currently overweight or obese.

              Quit smoking.

              Learn how to better manage and reduce
              your stress.

              If you drink alcohol, drink only in
              moderation.


                                       96
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 97 o
                                      164




              Strive to exercise on most days of the
              week for at least 30 minutes each day.


       High Cholesterol Diagnosis &
       Treatment Options

       High cholesterol is diagnosed through a
       blood test. In order to ensure that your blood
       test results are accurate, it is crucial that you
       avoid eating or drinking anything other than
       water for at least nine hours before your
       blood test.

       While high cholesterol is most common
       in older adults, it can develop at any age,
       including in children. For most children, the
       National Heart, Lung and Blood institute
       recommends cholesterol screening between
       the ages of 9 and 11 and between the ages of
       17 and 21.

       If you are diagnosed with high cholesterol,



                                       97
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 98 o
                                      164




       lifestyle changes can have a significant
       effect in reducing your cholesterol levels
       and reducing your risk for heart disease.
       Therefore, your doctor may recommend
       weight loss, exercise or a change to your
       diet.

       Additionally, prescription medications are
       usually used to treat high cholesterol levels,
       depending on a person’s risk factors, age and
       overall health.




                                       98
Case 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 99 o
                                      164



       Hypertension

       High blood pressure is commonly referred to
       as hypertension, which can seriously impact
       your overall health and put you at great risk
       for other health conditions, including heart
       disease, heart attack, stroke and dementia.

       Your blood pressure is determined by the
       size of your arteries and the amount of blood
       that your heart pumps with each beat. The
       narrower your arties and the more blood
       that is pumped by your heart, the higher your
       blood pressure level.

       Hypertension generally develops over
       several years and does not always present
       symptoms. In fact, most of those afflicted
       with hypertension will never show a sign
       or symptom until blood pressure reaches
       dangerously high levels. However, some
       of the symptoms that may be present once



                                       99
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 100
                                      164




       blood pressure reaches those levels include:

             Frequent headaches.

             Shortness of breath.

             Nosebleeds.

       Fortunately, high blood pressure is easily
       detected and routinely checked as part of
       regular doctor’s appointments.


       Who is most at risk for
       hypertension?

       There are two types of hypertension, each
       with different risk factors for the condition.
       The most common type of hypertension is
       primary hypertension.

       This type of high blood pressure develops
       gradually over several years and does not
       usually have an identifiable cause. However,



                                     100
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 101
                                      164




       experts suggest that risk factors for primary
       hypertension include:

             Age. The risk of high blood pressure
             increases the older that you get.

             Gender. High blood pressure is more
             common in men below 64 years of age
             and more common in women at ages 65
             years of age and older.

             Race. Those of African heritage are more
             likely to develop hypertension, often
             develop it at younger ages and are more
             likely to suffer complications.

             Family history.

             Being overweight or obese, as excess
             weight requires the heart to pump more
             blood to supply tissues with oxygen and
             nutrients.

             A lack of physical activity.



                                     101
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 102
                                      164




             Use of tobacco.

             High sodium diets.

             Diets that lack potassium.

             Drinking too much alcohol on a regular
             basis.

             High levels of stress.

             Certain chronic conditions, such as
             kidney disease, diabetes and sleep
             apnea.

       Secondary hypertension is caused by an
       underlying medical condition. In cases of
       secondary hypertension, high blood pressure
       appears suddenly rather than gradually
       over several years. There are a number of
       medical conditions that can cause secondary
       hypertension, including:

             Obstructive sleep apnea.



                                     102
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 103
                                      164




             Kidney problems.

             Thyroid problems.

             Adrenal gland tumors.

             Congenital defects in blood vessels.

             Illegal drugs, including amphetamines
             and cocaine.

             Certain medications, including over-
             the-counter pain relievers, certain
             prescription drugs, birth control and
             decongestants.


       Preventing Hypertension

       Regardless of your risk factors, you can
       reduce your likelihood of developing
       hypertension by maintaining a healthy weight,
       engaging in routine exercise and eating a well-
       balanced diet.




                                     103
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 104
                                      164




       To prevent hypertension, it is crucial that
       you appropriately manage any other health
       condition that you may have that can lead
       to hypertension. Additionally, it is important
       to have routine annual checkups with your
       primary care physician. If you are at risk for
       hypertension, your doctor may recommend
       more frequent blood pressure checks.

       In cases of primary hypertension, your
       doctor will more than likely be able to see the
       warning signs of high blood pressure. Should
       this happen, corrective measures, such as
       weight loss, exercise and a balanced diet
       can prevent elevated blood pressure from
       becoming hypertension.


       Hypertension Diagnosis &
       Treatment Options

       Hypertension is easily diagnosed as blood
       pressure checks are a common and routine


                                     104
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 105
                                      164




       check that is done with each visit to a doctor’s
       office. Blood pressure is measured using a
       blood pressure machine. The machine is able
       to measure your blood pressure through an
       inflatable cuff that is placed upon your arm.

       A blood pressure reading contains two
       numbers. The upper number measures the
       pressure in your arteries each time your
       heart beats. The lower number measures the
       pressure within your arteries between beats.
       The resulting measurements will fall within
       one of the following categories:

             Normal blood pressure – Below 120/80.

             Elevated blood pressure – an upper
             number between 120 to 129 and a lower
             number that is below 80.

             Stage 1 hypertension – An upper
             number of 130 to 139 with a lower
             number between 80 and 89.



                                     105
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 106
                                      164




             Stage 2 hypertension – An upper
             number of 140 or higher and a lower
             number of 90 or higher.

       If your blood pressure test results in high
       blood pressure, your doctor will likely review
       your medical history with you and conduct a
       physical exam. Your blood pressure will most
       likely be checked more than once. Your doctor
       may also recommend further tests, including
       a urine, blood and cholesterol test before
       giving a diagnosis.

       Depending on the severity of your
       hypertension and your other health
       conditions, your doctor may recommend
       several different treatment options. In
       almost all cases, lifestyle changes can have
       a significant impact on controlling your high
       blood pressure. Important recommended
       lifestyle changes may include diet, regular
       exercise, weight loss and limiting alcohol.



                                     106
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 107
                                      164




       In addition to lifestyle changes, there are a
       number of types of prescription medications
       available that can help lower and control your
       high blood pressure. The type of medication
       that may be recommend will vary based upon
       a number of factors, including the cause of
       your high blood pressure, the severity of your
       hypertension and other medical conditions
       that you may have.




                                     107
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 108
                                      164



       Depression

       Depression is a common mood disorder
       that can cause a number of symptoms in
       the afflicted, including president feelings of
       sadness and a loss of interest. Symptoms vary
       in severity and severe cases of depression can
       drastically affect day-to-day activities and a
       person’s quality of life.

       There are a number of types of depression
       outside of the standard disorder. Each of
       these variations of major depression adds one
       or more specifiers, or specific feature. Some
       of the most common types of depression
       include:

             Anxious distress, which is depression
             that also presents itself as unusual
             restlessness or worry.

             Mixed features, which is a type of
             depression that alternates between


                                     108
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 109
                                      164




             depression and mania, an elevated self-
             esteem and increased energy.

             Melancholic features, which is a
             severe depression that includes a lack
             of response to things that once brought
             pleasure. Melancholic features may also
             be accompanied by worsened mood in
             the morning, serious changes in appetite,
             guilt, agitation or sluggishness.

             Atypical features, a type of depression
             that includes the ability to be temporarily
             happy during certain events. Atypical
             features depression can also include an
             excessive need for sleep, sensitivity to
             rejection and a heavy feeling in the legs
             or arms.

             Psychotic features, which is depression
             that is accompanied by delusions or
             hallucinations.

             Peripartum onset, a type of depression


                                     109
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 110
                                      164




             that occurs during pregnancy or in the
             weeks or months following pregnancy.

             Seasonal pattern, a type of depression
             that is related to the changes in seasons
             and a reduction in exposure to sunlight.

       Depression can be presented as a number of
       symptoms. Those who have depression will
       typically have multiple episodes throughout
       their lifetime while some have chronic
       depression that, left untreated, could last for
       years. Some of the most common symptoms
       of depression include:

             Feelings of sadness, hopelessness,
             emptiness or tearfulness.

             Angry outbursts, frequent frustration and
             irritability.

             Sleep disturbances, including sleeping
             too much or insomnia.




                                     110
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 111
                                      164




             Lack of energy.

             Slowed thinking, body movements and
             speech.

             Reduced or increased appetite, resulting
             in weight loss or gain.

             Anxiety, restlessness and agitation.

             Feelings of guilt, worthlessness or self-
             blame.

             Trouble concentrating, remembering
             things or making decisions.

             Frequent or recurrent thoughts of death,
             suicide, or suicide attempts.

       Depression symptoms can present in
       different ways for young children, teens
       and older adults. In young children and
       teens, refusing to go to school can also be
       a sign of depression. For teens, poor school
       performance, the use of recreational drugs or


                                     111
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 112
                                      164




       alcohol and avoidance of social interactions
       are also symptoms of depression.

       In older adults, depression may also present
       itself as personality changes, physical aches
       and pains, wanting to stay home and a
       reluctance to try new things.


       Who is most at risk for depression?

       As with most mental disorders, there are
       many potential factors that could increase
       a person’s risk for depression. Experts do
       not know the exact cause of depression.
       Increased depression risk factors may include:

             Biological differences, specifically in the
             brain.

             Brain chemistry changes in function and
             effect.

             Hormonal changes or imbalances.


                                     112
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 113
                                      164




             Genetics and family history.

             Certain personality traits, including being
             too dependent or having a low self-
             esteem.

             Abuse of alcohol or recreational drugs.

             Certain medications, including some
             sleep aids and high blood pressure
             medications.

       Depression is most commonly seen in teens
       as well as in adults in their 20s and 30s, but
       depression can occur at any age. Statistically,
       more women have been diagnosed with
       depression then men. However, experts
       caution that this may be, in part, due to the
       fact that women are more likely to seek
       treatment and thus receive a diagnosis.


       Preventing Depression

       While there is no guaranteed way to prevent


                                     113
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 114
                                      164




       depression, you may be able to reduce your
       risk of developing the disorder by:

             Taking steps to control stress.

             Reaching out to family and friends in
             times of crisis.

             Get treatment right away when
             experiencing any potential symptoms of
             depression.

             Consider getting long-term maintenance
             treatment to prevent a relapse of
             symptoms following an episode of
             depression.


       Depression Diagnosis & Treatment
       Options

       Depression can be diagnosed by reviewing
       symptoms, thoughts, feelings and behavior
       patterns with a mental health professional.
       Your primary care provider may also complete


                                     114
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 115
                                      164




       a physical exam or order lab tests in order to
       rule out other conditions that may present
       depression symptoms, such as thyroid
       disorders.

       For most people with depression, medication,
       therapy or a combination of the two can
       be beneficial in reducing the symptoms of
       depression. In cases of severe depression or
       symptoms that include thoughts of suicide, a
       hospital stay may be warranted.




                                     115
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 116
                                      164



       Heart Disease

       Heart disease, also referred to as
       cardiovascular disease, describes many heart
       conditions, including blood vessel disorders,
       heart defects and heart rhythm conditions.

       Many heart disease conditions can be
       prevented with healthy lifestyle choices and
       are treatable through a number of methods.

       Heart disease that affects your blood vessels
       is called atherosclerotic disease. The most
       common symptoms of atherosclerotic disease
       include:

             Chest pain, tightness, pressure or
             discomfort.

             Shortness of breath.

             Pain, numbness, coldness or weakness in
             a limb.


                                     116
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 117
                                      164




             Pain in the neck, throat, upper abdomen,
             back or jaw.

             Nausea.

             Extreme fatigue.

       Like many forms of heart disease,
       atherosclerotic disease can lead to a stroke or
       heart attack.

       Abnormal heartbeats, known as heart
       arrhythmias, is another form of heart
       disease. This condition causes the heart to
       beat too quickly, too slowly or irregularly.
       Symptoms can include:

             A fluttering feeling in your chest.

             A racing or slowed heartbeat.

             Chest pain or discomfort.

             Lightheadedness.



                                     117
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 118
                                      164




             Shortness of breath.

             Dizziness.

             Fainting.

       Infants can be born with severe congenital
       heart defects. While usually evident shortly
       after birth, these defects are sometimes
       discovered in young children or later in life.

       Symptoms of a heart defect include:

             Pale gray or blueish skin color.

             Swelling that occurs in the legs, abdomen
             or the area around the eyes.

             In infants, symptoms can be presented
             as shortness of breath during feeding or
             poor weight gain.

       The defects that are not discovered shortly
       after birth are generally less serious and,
       while not immediately life-threatening, can


                                     118
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 119
                                      164




       lead to serious complications later in life.
       Symptoms of less serious congenital heart
       defects include:

             Shortness of breath that is brought on
             easily during activity or exercise.

             Tiring easily during activity or exercise.

             Swelling that occurs in the hands, ankles
             or feet.

       Dilated cardiomyopathy is a form of heart
       disease that is caused by weakened heart
       muscles. In the early stages of this disorder,
       an afflicted person may not experience
       any symptoms. However, as the condition
       worsens, symptoms may appear, including:

             Breathlessness either with exertion or
             when at rest.

             Swelling that occurs in the legs, ankles
             and feet.



                                     119
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 120
                                      164




             Persistent fatigue.

             Irregular heartbeats that are fluttering,
             rapid or pounding.

             Dizziness, fainting and lightheadedness.

       Heart disease can be caused by an infection
       known as endocarditis, which affects the
       inner membrane that separates the various
       chambers and valves within the heart.
       Symptoms of a heart infection include:

             Fever.

             Shortness of breath.

             Skin rashes or unusual spots.

             Dry or persistent cough.

             Changes in your heart rhythm.

             Weakness or fatigue.

             Swelling that occurs in the legs or


                                     120
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 121
                                      164




             abdomen.

       Heart disease can also be caused by valvular
       heart disease, in which valves within the
       heart become damaged due to a number of
       conditions. The damage to damage to the
       valves result in the narrowing, leaking or
       improper closing of the valves. Symptoms of
       valvular heart disease may vary based upon
       the valve that is not worked properly, however
       general symptoms include:

             Fatigue.

             Shortness of breath.

             Fainting.

             Chest pain.

             Irregular heartbeat.

             Swelling that occurs in the feet or ankles.




                                     121
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 122
                                      164




       Who is most at risk for heart
       disease?

       Atherosclerosis is the most common cause
       of heart disease in America. While family
       history can play a role, as is the case with
       many forms of heart disease, those who
       are at a higher risk for atherosclerosis are
       those who have an unhealthy diet or lack
       of exercise. Smoking or being overweight
       can also increase the risk of this condition
       considerably.

       There are a number of causes of heart
       arrhythmias, including heart defects that
       a person is born with, high blood pressure,
       diabetes, coronary artery disease, stress,
       certain medications and valvular heart
       disease.

       Congenital heart defects generally develop
       while a baby is still in the womb. Defects
       can develop as early as one month after


                                     122
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 123
                                      164




       conception. While an exact cause of these
       defects are not known, it is believed that some
       medical conditions, genetics and medications
       can play a role in the development of
       congenital heart defects.

       Cardiomyopathy can develop for a number
       of reasons, depending on the type of
       cardiomyopathy that a person is afflicted with:

             Dilated cardiomyopathy causes are
             relatively unknown, however it may
             be caused by a reduced blood flow to
             the heart, infections, toxins, certain
             medications and damage following a
             heart attack.

             Hypertrophic cardiomyopathy is
             usually inherited. In some cases, it can
             also develop over time due to high blood
             pressure or aging.

             Restrictive cardiomyopathy can



                                     123
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 124
                                      164




             occur for no know reason. It can also
             be caused by other conditions, such as
             connective tissue disorders, a buildup of
             abnormal proteins and by certain cancer
             treatments.

       A heart infection can occur when a
       bacterium, chemical, parasites or virus
       reaches your heart.

       Valvular heart disease is generally a
       condition that you are either born with or
       that develops due to damage caused by
       conditions such as rheumatic fever, infections
       or connective tissue disorders.

       In addition to the specific risk factors related
       to each of the specific types of heart disease,
       there are general risk factors that can apply to
       most forms of heart diseases, including:

             Age. There is an increased risk to heart
             disease the older you are.


                                     124
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 125
                                      164




             Gender. Men are generally at a greater
             risk of heart disease by comparison to
             women.

             A family history of heart disease,
             especially if a parent developed heart
             disease at an early age.

             Smoking.

             Certain chemotherapy drugs and
             radiation therapy for cancer treatment.

             Poor diet, especially diets that are high
             in fat, salt, sugar and cholesterol.

             High blood cholesterol levels.

             High blood pressure.

             Diabetes.

             Obesity and excess weight.

             Lack of exercise.




                                     125
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 126
                                      164




             Chronic stress.

             Poor hygiene.


       Preventing Heart Disease

       While certain forms of heart disease cannot
       be prevented, most forms of heart disease
       are more likely to occur due to certain lifestyle
       choices.

       You can improve your overall heart health by:

             Not smoking or quitting if you do.

             Controlling other health conditions
             that you may have, including diabetes,
             high blood pressure and high cholesterol.

             Exercising for at least 30 minutes a day
             on most days of the week.

             Eating a diet that is low in salt and
             saturated in fat.


                                     126
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 127
                                      164




             Losing weight if overweight and
             maintaining a healthy weight for your
             height.

             Reducing and managing stress.

             Practicing good hygiene.


       Heart Disease Diagnosis &
       Treatment Options

       There are a number of tests for heart disease.
       However, before recommending a test, your
       primary care physician will likely perform a
       physical exam and go over your personal
       and family medical history. While blood tests
       and chest X-rays are common tests used to
       determine the presence of heart disease,
       other common tests include:

       Electrocardiogram (ECG). An ECG monitors
       and records electrical signals in order to
       detect irregularities within a heart’s structure


                                     127
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 128
                                      164




       and rhythm.

       Holter monitoring. A Holter monitor works
       similarly to an ECG, but it is a portable device
       that is worn to record ECG readings for a
       period that is usually between 24 and 72
       hours.

       Echocardiogram. An echocardiogram
       involves an ultrasound of the chest in order
       for a physician to see detailed imagery of a
       heart’s function and structure.

       Stress Test. A stress test I performed after
       raising the heart rate through medicine or
       exercise in order to determine how well the
       heart responds.

       Cardiac computerized tomography (CT)
       scan. A common test used to check for heart
       disease, the patient lies on a table inside
       of a machine that produces a magnetic



                                     128
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 129
                                      164




       field, creating pictures of the heart that are
       evaluated.

       Heart disease treatments often vary widely
       depending on the condition a patient suffers
       from. In some cases, lifestyle changes may be
       necessary to control and treat heart disease..

       Sometimes, lifestyle changes are not enough
       to effectively treat heart disease. In these
       cases, medication may be prescribed to help
       control the heart disease condition. The type
       of medication prescribed will depend on the
       type of heart disease present. In rare case,
       such as when medication is not enough or
       ineffective, surgery may be required.




                                     129
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 130
                                      164



       Hearing Loss

       Hearing loss is extremely common, especially
       as you age. One-third of people between 65
       and 75 years of age experience hearing loss,
       while half of the population over 75 years of
       age has some degree of hearing loss. While
       this condition is more common in the older
       population, anyone can experience hearing
       loss at any age.

       Knowing what causes hearing problems
       can help you avoid risk factors and seek
       medical treatment early on. While some types
       of hearing problems cannot be reversed
       or cured, others can. Even non-reversable
       hearing loss can be managed with various
       treatments and devices, such as hearing aids.

       Hearing loss is caused by a number of factors.
       Some of these factors can be avoided, while
       others cannot. Knowing the reason behind



                                     130
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 131
                                      164




       hearing loss can help you take preventative
       measures whenever possible. Most types
       of hearing loss can be attributed to the
       following:

             Aging

             Damage to the inner ear

             Buildup of earwax

             Infections and abnormal growths

             Ruptured ear drums

       Depending on the cause of hearing loss, this
       condition may develop slowly over time or
       happen suddenly. For example, a ruptured
       ear drum can immediately affect your hearing.
       Ear wax buildup, on the other hand, usually
       causes a more gradual loss of hearing.




                                     131
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 132
                                      164




       Types of Hearing Loss

       To understand the types of hearing loss, it
       helps to know how the ear is structured. Your
       ear is made up of three main parts:

             The outer ear includes the visible
             cartilage and opening of the ear canal. It
             picks up sound waves and funnels them
             to your inner ear.

             The middle ear is a cavity inside your ear
             that contains your eardrum, several tiny
             bones and other important structures
             that amplify and transmit sound waves.

             The inner ear is made up of tiny hairs
             and several chambers that receive
             vibrations from the middle ear, then
             convert that information into electrical
             impulses that are sent to the brain.  

       Hearing loss can affect any part of the



                                     132
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 133
                                      164




       ear. The type of hearing loss a person
       experiences depends on the part of the ear
       that is affected. There are three main types of
       hearing loss.

       Conductive hearing loss occurs when the
       outer or middle ear is damaged, infected or
       otherwise affected. This type of hearing loss
       can occur suddenly or gradually over time.
       In most cases, it is caused by a mechanical
       problem or an obstruction, such as earwax
       buildup.

       Sensorineural hearing loss happens when
       the tiny hairs or chambers of the inner ear
       become damaged. When these parts of the
       ear are damaged, it becomes difficult for
       the ear to transmit important information
       to the brain. As a result, the loudness, pitch
       or meaning of sounds may not be properly
       interpreted. This type of hearing loss is the
       most common.



                                     133
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 134
                                      164




       Mixed hearing loss is a combination of
       sensorineural and conductive hearing loss.
       It is possible to experience a certain degree
       of damage to each part of the ear all at once,
       which results in a more complex hearing
       problem.


       Risk Factors for Hearing Loss

       There are many causes and risk factors for
       hearing loss. While some risks can be avoided,
       others cannot. The most common risks of
       hearing loss include:

             Reaching an older age, which causes the
             ear structures to degrade over time.

             Prolonged exposure to loud noises
             from explosives, gunfire, carpentry or
             loud music.

             Working in certain industries, including
             farming, factory work, construction work



                                     134
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 135
                                      164




             or being a musician.

             Taking certain medications, such
             as Viagra, chemotherapy drugs or the
             antibiotic drug gentamicin. Large doses
             of pain relievers or anti-malarial drugs
             can temporarily affect hearing as well.

             Having certain diseases or illnesses,
             such as a high fever, meningitis, some
             autoimmune diseases, mumps or
             Meniere’s disease.

             Having a hereditary condition
             that makes you more susceptible to
             degeneration or damage as you age.   

       Most people are at risk for having hearing
       loss, as this condition has a high chance of
       developing in order age. However, some
       individuals are at a greater risk than others.
       In any case, it is important for everyone to be
       aware of their risk for developing a hearing
       condition.


                                     135
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 136
                                      164




       Preventing Hearing Loss

       Knowing your risk for hearing loss can help
       you take preventative measures, such as
       avoiding loud activities when possible or
       protecting your ears. If you work in certain
       industries or frequently engage in activities
       that expose you to loud noises, it is even more
       crucial that you think about your ear health.

       You can help protect yourself from
       permanent ear damage by taking these
       preventative measures:

             Wear ear plugs when attending concerts
             or participating in other loud activities,
             such as racing events or going to a
             shooting range.

             Wear ear protection when using loud
             equipment such as snow blowers, lawn
             mowers, wood chippers, leaf blowers or
             weed whackers.   



                                     136
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 137
                                      164




             Lower the volume when listening to
             music on headphones or speakers.

             Avoid exposure to loud noises around
             your home, such as nearby construction
             work. Wear ear protection or try to block
             the sound in your home if you cannot
             avoid these noises.

             Get your hearing checked on a regular
             basis, such as when you go to the doctor
             for a check-up.


       Tips for Avoiding Loud Noises

       Sometimes, it is hard to know what noise
       level can cause hearing damage. In general,
       any noise that falls below 70 decibels is
       considered safe. If a sound is louder than
       70 decibels, your risk of hearing damage
       increases the longer you are exposed to it and
       the higher the decibels are.




                                     137
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 138
                                      164




       For context, a normal conversation is
       about 60 decibels. A running refrigerator
       has produces 40 decibels, while a dishwasher
       causes about 75 decibels. It does not take
       much to reach a dangerous sound level. Even
       something as common as heavy city traffic or
       a busy restaurant can produce more than 85
       decibels.


       Symptoms of Hearing Loss

       Hearing loss may be gradual or sudden. It is
       oftentimes easier to identify the symptoms
       of sudden-onset hearing loss because you
       will immediately notice a difference in your
       hearing. In cases where hearing fades more
       slowly, you will want to pay attention to these
       symptoms:

             Asking people to repeat themselves.

             Difficulty catching every word in a
             conversation.


                                     138
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 139
                                      164




             Thinking that others are mumbling all the
             time.

             Having to turn up the volume on the TV
             or radio.

             Hearing ringing or hissing noises that
             cannot be explained.

             Frequently misunderstanding what other
             people say.   

       On average, people experiencing gradual
       hearing loss wait seven years before finally
       talking to a doctor. However, seeking medical
       treatment early is your best option. It can be
       difficult to notice symptoms right away, or to
       take your symptoms seriously. Many people
       brush off hearing loss as just another sign of
       aging and do not realize that treatments are
       available.




                                     139
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 140
                                      164




       Diagnosis and Treatment of
       Hearing Loss

       If you are worried that you might be losing
       your hearing, it is important to talk to a
       doctor. Hearing loss is sometimes diagnosed
       with a physical exam, in which a doctor
       will look at your ears for signs of infection,
       inflammation or excess ear wax.

       Doctors may also conduct noise-based tests
       that evaluate what level of sound you can
       hear. For example, a very simple test can
       be performed by striking a tuning fork in
       order to detect which level you can hear. An
       audiometer test provides a more accurate
       assessment. With this type of test, you wear a
       pair of headphones while an audiologist plays
       various words, tones or sounds to detect the
       lowest decibel level you can hear.

       Treatments for hearing loss vary depending
       on the reason behind your condition. The


                                     140
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 141
                                      164




       most common treatments include:

             Removing blockages if you have excess
             ear wax.

             Treating infections or growths.

             Surgically correcting abnormalities or
             inserting tubes.

             Using a hearing aid, which helps amplify
             sound.

             Getting a cochlear implant, which
             bypasses damaged parts of your ear.


       Getting Hearing Aids

       Most types of hearing damage are
       irreversible. With the exception of earwax
       buildup or ear abnormalities, you cannot
       usually cure hearing loss. However, there are
       many ways to treat and manage permanent
       hearing loss. One of the best methods is using


                                     141
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 142
                                      164




       hearing aids. An audiologist will help you
       decide if this treatment option is a good idea
       for you.

       There are several types of hearing aids to
       choose from. A hearing aid is not meant to be
       a one-size-fits-all solution. Instead, the type of
       hearing aid you should use depends on your
       individual needs.

       Completely in the canal (CIC) hearing aids
       are designed to go entirely inside your ear
       canal for a comfortable fit. These are best
       for moderate hearing loss, and are the least
       visible type. However, their small size also
       means that they use tiny batteries with a
       shorter lifespan. Furthermore, this style does
       not usually have customizable controls.

       In the canal (ITC) hearing aids are best for
       mild to moderate hearing loss. They are small
       enough to fit mostly inside your ear canal,



                                     142
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 143
                                      164




       which makes them less visible than some
       varieties. Their small size means that they do
       not include every feature of a larger hearing
       aid. However, they are more customizable
       than CIC varieties.  

       In the ear (ITE) hearing aids usually have an
       external component that sits in your outer
       ear. They have a variety of features due to
       their slightly larger size. As a result, they also
       can hold a larger battery with a longer life.
       However, they are more visible than CIC and
       ITC options. Their positioning can also pick up
       more unwanted noises, such as wind noise.

       Behind the ear (BTE) hearing aids are an
       option for just about any type of hearing
       loss. These devices have a component that
       sits behind the ear, which is connected by a
       tube to another piece sitting in the ear canal.
       BTE devices are sometimes larger than other
       styles, but tend to have the most options. A



                                     143
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 144
                                      164




       similar type of design is the receiver in canal
       (RIC) hearing aid, which uses a wire rather
       than a tube to transmit sound to the ear
       canal.

       Open fit hearing aids are similar to BTE
       devices, but they do not connect to a piece
       that fills the ear canal. Instead, the tube or
       wire itself sits in the canal. This allows for
       other sounds to enter the ear canal naturally.


       Caring for Hearing Aids

       Hearing aids require some care and
       maintenance in order to ensure they work
       properly. The way you take care of your device
       will depend on the type of hearing aids you
       have. However, you can make sure any type
       of hearing aid is working well by doing these
       things daily:

             Check the batteries.



                                     144
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 145
                                      164




             Carry spare batteries just in case.

             Remove dirt and earwax with a soft, dry
             cloth.

             Keep your devices dry.

             Keep debris from the inner components
             to avoid getting feedback in the
             microphone.




                                     145
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 146
                                      164



       Symptom Checker

       If you are experiencing any type of symptoms
       that may be linked to a medical condition, it
       can be beneficial to utilize a symptom checker
       from a reputable source. Symptom checkers
       match the symptoms imputed as well as other
       factors, such as your age, gender, medications
       and other conditions, to medical conditions
       that fit your symptoms.

       While symptom checkers can be beneficial,
       these checkers do not override any
       recommendations, treatment options or
       diagnosis that your primary care physician
       may have.

       Sources of reliable and reputable symptom
       checkers include:

             WebMD

             Mayo Clinic

             Health Line


                                     146
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 147
                                      164



       Health Insurance

       Medical bills are the number one cause of
       bankruptcy in America. Without adequate
       health insurance, the cost of healthcare can
       quickly add up.

       Health insurance can significantly reduce
       the amount of money you would otherwise
       need to pay for healthcare. Typically, you are
       responsible for a certain amount of the costs
       of your health insurance and your insurance
       will pay for the remaining amount, so long
       as the medical service is covered under your
       insurance plan.

       Most insurers will also include a maximum
       amount that beneficiaries may be required to
       pay in each beneficiary period. After meeting
       a maximum amount, the insurer pays 100
       percent of the cost for the remainder of the
       beneficiary period for any covered services.



                                     147
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 148
                                      164




       Common Health Insurance Terms

       By familiarizing yourself with common health
       insurance terms, you will be better prepared
       for the cost of your medical bills and gain a
       better understanding of what your health
       insurance will and will not cover.

       Covered Costs – Covered cost refers to the
       medical services, treatment, supplies and
       prescription drugs that your health insurance
       plan will provide payment for.

       Premiums – Premiums refer to the amount
       that you pay to your health insurance
       company each month (or on a quarterly basis,
       depending on the insurer) to maintain your
       health insurance coverage. When reviewing
       plans that may be available to you, this cost is
       usually the first one that you see and have the
       opportunity to consider.

       Deductible – A deductible is a flat dollar


                                     148
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 149
                                      164




       amount of money that you must pay for your
       covered medical services before your health
       insurance begins to pay for your healthcare.

       Copayment – A copayment is a flat dollar
       amount that you will be expected to pay to
       your healthcare provider for a service that
       is covered by your health insurance. This is
       usually a small amount, such as between $10
       and $50, depending on your health insurance
       plan.

       Co-Insurance – Co-insurance refers to an
       amount that you must pay your health
       insurance company after your deductible
       has been met, up to your maximum out-of-
       pocket costs. This amount is generally a set
       percentage of the total charges that you are
       billing to your insurance for a covered service.

       Maximum out-of-pocket costs – Your
       maximum out-of-pocket cost is the maximum



                                     149
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 150
                                      164




       amount of money that you must pay for
       covered medical services during a single
       benefit period (typically one year). This
       amount does not include your premium or
       any medical services that you paid that your
       insurance did not cover.


       Private Insurance and Employer
       Insurance

       Private and employer health insurance plans
       are some of the most common types of health
       insurance in America. If your employer offers
       health insurance packages, you will likely be
       able to enroll after the minimum period of
       time has passed (90 days of employment is
       common).

       While employer offered health care plans may
       be cheaper than obtaining private insurance,
       you do not generally have a lot of plans to
       choose from and you cannot select a different


                                     150
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 151
                                      164




       insurance provider. Therefore, it is important
       to review the offered health insurance,
       including costs and coverage options, before
       making a decision.

       Private health insurance plans can be
       purchased from Healthcare.gov. Once you
       have completed an application, you will be
       provided with any health insurance options
       that are available within your area. The
       website allows for side-by-side comparisons
       of premium costs, coverage options,
       deductibles and more. Healthcare.gov will
       also inform you of any additional assistance
       that you or your family may be eligible for,
       such as Medicaid or CHIP, based upon your
       application information.


       CHIP

       The Children’s Health Insurance Program
       (CHIP) offers health insurance coverage to



                                     151
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 152
                                      164




       children with families with too high of an
       income to qualify for Medicaid, but not high
       enough income to be able to reasonably
       afford private health insurance.

       Like Medicaid, CHIP is administered by states,
       according to federal requirements. Therefore,
       covered services, costs and eligibility
       requirements have some variation between
       state programs.

       CHIP eligibility is primarily based upon age
       and income. In some cases, pregnant women
       may also be eligible for the program during a
       pregnancy. You can discover more about CHIP
       eligibility requirements by clicking here.  

       Some CHIP coverage benefits are mandated
       by the federal government. Other types of
       care are considered optional and you will
       need to check with your state program in
       order to determine additional coverage



                                     152
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 153
                                      164




       options that may be available. You can learn
       more about mandated coverage here.

       You can learn more about the CHIP program
       that is available in your state, including
       eligibility requirements, benefits and costs by
       contacting your state. Your state may allow
       you to apply for CHIP in person, online, by
       mail or over the phone, depending on your
       state.


       Medicare

       Medicare is a federal health insurance
       program that provides health insurance
       benefits to senior citizens who are 65 years
       of age or older as well those younger than
       65 who are afflicted with certain disabilities,
       permanent kidney failure or amyotrophic
       lateral sclerosis.

       While the program does assist beneficiaries



                                     153
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 154
                                      164




       with the cost of healthcare, it does not provide
       coverage for all medical expenses or for the
       cost of most long-term care. When enrolling
       in Medicare, applicants will be able to build
       their own Medicare health insurance plan by
       selecting the parts of Medicare that they wish
       to enroll into.

       Original Medicare is made up of Medicare
       Part A and Part B. Medicare Part A is
       primarily considered hospital insurance and
       is available to most beneficiaries without a
       premium. You can learn more about Medicare
       Part A coverage options here.

       Medicare Part B offers a number of medically
       necessary services and supplies, including
       visits with a physician, mental health care
       and services and durable medical equipment
       (DME). You can learn more about Medicare
       Part B coverage options here.




                                     154
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 155
                                      164




       Medicare Part C, also referred to as a
       Medicare Advantage Plan, offers a variety of
       cost and coverage options based upon the
       area that you live within. Coverage generally
       includes coverage options offered within
       Medicare Part A and Part B, but may also
       include additional services. You can learn
       more about Medicare Part C and review the
       plans available within your area by clicking
       here.

       Medicare Part D only provides prescription
       drug coverage, but it can be combined with a
       number of different health insurance plans,
       including Medicare Part A and Part B. You can
       learn how Medicare Part D works with other
       health insurance policies here.

       Depending on the Medicare plan that you
       enroll in, you may have a monthly premium
       to retain coverage as well as deductibles,
       copayments and coinsurance. You can learn



                                     155
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 156
                                      164




       more about 2019 Medicare costs here.

       You should apply for Medicare as soon as you
       become eligible for benefits in order to avoid
       monetary penalties when you do enroll. For
       senior citizens, the initial enrollment period
       for Medicare begins three months prior to
       your 65th birthday and ends three months
       following your birthday month.

       If you miss your initial enrollment period, you
       will not be able to enroll for coverage until
       the general enrollment period, unless you
       qualify for a special enrollment period. The
       Medicare general enrollment period takes
       place from January 1st to March 31st each
       year. Coverage begins on July 1st of the year
       that you enroll.

       You will be eligible for a special enrollment
       period if you currently have medical insurance
       coverage under a group health plan that is



                                     156
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 157
                                      164




       based upon either your or your spouse’s
       current employment.

       In cases such as these, you can enroll into
       Medicare without a penalty any month that
       you remain covered under the group health
       plan and your or your spouse’s current
       employment continues or within the eight
       month period that begins the month after
       your group health care plan coverage or
       employment that it is based upon ends,
       whichever comes first.

       You can apply for Medicare online, by visiting
       your local Social Security office or by calling
       the Social Security Administration at:
           (800) 772-1213.


       Medicaid

       Medicaid is a state and federal program that
       provides comprehensive health coverage



                                     157
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 158
                                      164




       to millions of Americans each year that
       meet eligibility requirements. Medicaid is
       administered by each state in accordance to
       federal requirements. Therefore, eligibility
       requirements and covered services can vary
       between states.

       To qualify for Medicaid, you must meet
       income related eligibility requirements.
       Income limits do vary for some covered
       groups, such as senior citizens (ages 65 and
       older) and individuals with certain disabilities.

       Not only must you live within the state that
       you are applying for benefits through, but
       you must also be either a U.S. citizen or hold
       a lawful, qualifying non-citizen status.
       Depending on the state that you live in, you
       may be required to meet additional non-
       financial based eligibility requirements. These
       requirements are generally categorical. For
       example, some states do not offer Medicaid



                                     158
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 159
                                      164




       coverage to residents who do not have
       children within the home, unless the applicant
       is disabled, pregnant or a qualifying senior
       citizen. You can learn more about Medicaid
       eligibility requirements by clicking here.

       The federal government mandates some of
       the covered services that must be included
       in each state’s Medicaid program. These
       services include hospital services, physician
       services, laboratory services and home health
       services. Certain coverage options, referred to
       as optional benefits, are determined by the
       state. You can learn more about mandatory
       and optional coverage benefits here.

       The cost of Medicaid is determined by a
       number of factors, including your income,
       categorical qualifications and the state that
       you live within. While states do have some
       say over Medicaid costs, these costs must fall
       within federal guidelines. Costs may include



                                     159
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 160
                                      164




       monthly premiums, copayments, coinsurance,
       deductibles and similar charges. You can learn
       more about cost sharing with Medicaid here.

       To apply for Medicaid, you must contact your
       state Medicaid office. Application methods
       vary by state. Depending on the state that you
       live within, you may be able to apply online,
       over the phone, by mail or in person.


       VA Health

       VA health care offers comprehensive
       healthcare to current and retired active
       military, naval or air service members that
       do not receive a dishonorable discharge.
       Generally, minimum duty requirements apply,
       however, these requirements are waived for
       those who meet additional qualifications. You
       can learn more about VA health eligibility
       requirements by clicking here.




                                     160
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 161
                                      164




       Once approved for VA health, veterans gain
       access to comprehensive medical benefits
       packages. However, not all packages are alike
       and covered services may vary. Generally,
       medical services included in benefits
       package include services to treat illnesses
       and injuries and preventative care. Some
       beneficiaries can receive additional coverage
       options, including benefits such as dental
       care.

       A number of veterans qualify for VA health at
       no cost, depending on income and whether
       or not the applicant has a service-connected
       disability. If cost-free health care services are
       not available, applicants can be expected to
       pay small copays and co-insurance costs. To
       learn more about VA health costs, click here.

       You can apply for VA health online, by visiting
       your state’s Department of Veterans Affairs
       office, by submitting an application by-mail or



                                     161
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 162
                                      164




       by calling the VA at (877) 222-8387. You may
       need to provide specific documents in order
       for your application to be processed, such as
       your most recent tax return.


       TRICARE

       TRICARE is a health insurance program that
       is available to U.S Armed Forces personnel,
       veterans and their dependents and spouses.
       The program features a number of different
       plans, each with varying costs and covered
       medical services in order to provide a wide
       range of options to qualifying applicants.

       You must meet eligibility requirements
       in order to enroll in TRICARE. Eligibility
       requirements are categorical and not only
       determine whether or not you are eligible
       for benefits, but the TRICARE plans that are
       available to you.




                                     162
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 163
                                      164




       Covered service benefits and the costs that
       you can expect for services can be reviewed
       by comparing TRICARE plans. Plans may
       include premiums, deductibles, copayments,
       coinsurance and maximum out-of-pocket
       costs. Some TRICARE enrollees will not be
       expected to pay for covered services, based
       upon categorical qualifications.

       To apply for TRICARE benefits, you must select
       the plan that you wish to enroll in. You can
       begin your enrollment process here. Once you
       have selected the TRICARE plan that is right
       for you, you can submit an application for
       TRICARE online, by mail or over the phone.




                                     163
ase 1:19-cv-25046-RNS Document 169-4 Entered on FLSD Docket 03/13/2020 Page 164
                                      164




                                     164
